—In an action to recover damages for injury to property based on negligence and nuisance, the defendant appeals, as limited by *585its brief, from so much of an order of the Supreme Court, Kings County (Rappaport, J.), dated April 8, 1997, as denied that branch of its motion which was for summary judgment dismissing the complaint.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, that branch of the motion which was for summary judgment is granted, and the complaint is dismissed (see, Trocchia v Yonkers Constr. Co. (250 AD2d 599 [decided herewith]). Miller, J. P., Joy, Friedmann and McGinity, JJ., concur.